DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current Status of 17 / 083731
Claims 1-13 of the 29 October 2020 claim set are pending and examined on the merits.
Information Disclosure Statement
The information disclosure statements filed 29 October 2020, 9 November 2021, 15 November 2021, and 23 May 2022 are acknowledged and considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FAN (CN 10777812, published 9 March 2018, cited in IDS).  Fan describes compounds C52-C54 and C57 (page 7/29 of original document, first row)  In these compounds the following definitions apply: one instance of R17 is tert-butyl and two instances of R17 are H or all three instance of R17 are H; one instance of R18 is tert-butyl and two instances of R18 are H or all three instance of R17 are H; n is one; R3, R6, R11, and R14 are selected from Me, tert-Butyl, isopropyl, or phenyl; R2, R7, R9, and R15 are selected from Me or H; R1, R4, R5, R8, R9, R12, R13, and R16 are each H.   Layers are described (page 2, paragraph 4; page 5, paragraph 3 of translation).  Imaging devices are described (page 2, paragraph 4 of translation).  
 

    PNG
    media_image1.png
    165
    300
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    163
    129
    media_image2.png
    Greyscale

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK (KR 2016078765, published 7 May 2016, English translation thereof).  Park describes compounds 7-10, 15, and 16, (pages 24, 25, 27, and 28).  In these compounds the following definitions apply: each instance of R17 are H; each instances of R18 is H; n is one; R3, R6, R11, and R14 are each a substituted phenyl group; and the remainder of variables R1-R18 are each H.  Layers are described (pages 8-9, paragraphs 0072]-[0076]).  Imaging devices are described (page 2, paragraph [0005]-[0008]; page 3, paragraph [0013]; page 4, paragraphs [0015]- [0019]; page 3, claim 14). 

    PNG
    media_image3.png
    314
    381
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    260
    378
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    318
    380
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    318
    439
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    426
    495
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    436
    496
    media_image8.png
    Greyscale


 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10868260. Although the claims at issue are not identical, they are not patentably distinct from each other because compound A-4 is encompassed by the examined claim set.  Compound A-4 is used in a photoelectric conversion element.  In compound A-4, the following definitions apply: each instance of R17 are H; each instances of R18 is H; n is one; R3, R6, R11, and R14 are each p-tert-butyl-phenyl groups; and the remainder of variables R1-R18 are each H.  Layers are recited in claim 1 (pages 8-9, paragraphs 0072]-[0076]).  Imaging devices are described (page 2, paragraph [0005]-[0008]; page 3, paragraph [0010]; page 4, paragraph [0019]; page 3, claim 14).

    PNG
    media_image9.png
    287
    440
    media_image9.png
    Greyscale

17 / 083731 claim(s)
US 10828260 claim(s)
1-3
1
4
2
5
3
6
4
7
5
8
6
9
7
10
8
11
9
12
10
13
11

Conclusion
Claims 1-13 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699